DETAILED ACTION
This action is in response to the reply received February 1, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws objections for minor informalities.
Examiner maintain rejection of claims 21-38 under non-statutory double patenting.
Examiner maintains rejection of claims 21-23, 26-29, 32-35, and 38 under 35 USC § 103.
Claims 24-25, 30-31, and 36-37 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,635,548 B2 and claims 1-15 of U.S. Patent No. 10,417,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present subject matter is claimed in the '548 patent and '315 patent as follows:
Present Application
'548 Patent
'315 Patent

1, 2
1, 4 (in regards to defining a style and "having a type of page content consistent with the type of page content defined for the drop zone")
22, 28, 34
1, 2
2
23, 29, 35
-
5
24, 30, 36
2
3
25, 31, 37
2, 4
3 ("along with corresponding artifact parameters")
26, 32, 38
1, 2 (highlighting is a variation of "an action to undertake")
4



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 26-28, 32-34, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritchy et al., U.S. PG-Publication No. 2004/0183831 A1, in view of Unnewehr et al., U.S. PG-Publication No. 2004/0001094 A1, further in view of Dornback, U.S. PG-Publication No. 2004/0103364 A1.

Claim 21
	Ritchy discloses a computer-implemented method for configuring a page within a page development tool including a registry with a plurality of content artifacts. Ritchy discloses a method for generating a portal "using a portal designer allowing dragging and dropping of components into a display." Ritchy, Ab. A portal is a page, as illustrated in FIG. 2. Id. at ¶ 23. Ritchy discloses a "palette" that "is a display of components for use with a portal," wherein "the components can be portlets, pages, books, or other elements." Id. at ¶ 29. FIG. 4 illustrates a GUI for an exemplary portal designer, wherein region 3 and region4 are palettes. Users can drag and drop elements from the palettes to a Design View canvas representing the portal page. Region 3 "is a palette for adding books and pages to the portal" and region 4 is a palette that "allows the addition of portlets to the portal," wherein the "portlets can be preexisting portlets or user designed portlets." Id. at ¶ 38. Thus, a palette populated with books, pages, and portlets is analogous to a registry populated with content artifacts.
	Ritchy discloses declaring, using the page development tool, a plurality of . . . drop zones within the page. Ritchy discloses declaring a page layout using "position information" comprising "grid or placeholder location information for a page layout." Id. at ¶ 31. The page layout "determines the position of the portlets and books on a page using placeholders within a grid," wherein "[p]laceholders are individual cells in the layout used to organize the portlets on the page." Id. at ¶ 52. Thus, the placeholders are analogous to drop zones defined within a page in a design view of the portal designer.
receiving, within the one of the plurality of . . . drop zones and by a drag and drop operation, the selected one of the content artifacts. Ritchy discloses that "[c]omponents such as portlets, can be dragged into the design view and placed into a placeholder." The user executes a drag and drop operation "to put a portlet or other component in a specific book page, placeholder, and position in the placeholder." Id. at ¶ 31.
	Ritchy discloses wherein each drop zone separately defines . . . an action to undertake upon receiving a dragged and dropped one of the content artifacts. Ritchy discloses that "[d]ragging and dropping the representation of portlet 504 into placeholder 508 causes the design view 506 to be updated as shown in FIG. 5B." Each placeholder 508 separately defines the location for displaying the dropped portlet 504. Id. at ¶ 42. Accordingly, the placeholders define an action for placing and displaying content within an updated view of the portal page.
	Ritchy does not expressly disclose style-specific drop zones; wherein each drop zone separately defines a type of page content.
	Unnewehr discloses style-specific drop zones. Unnewehr discloses methods "for automatically identifying to a user available drop zone during a drag and drop operation." Unnewehr, ¶¶ 5-8. Unnewehr discloses multiple styles that can be used to mark the drop zones: "The 'marking' may include, for example, highlighting the drop zones, e.g., by shading or changing the color of the drop zones, outlining the drop zones, or presenting text indicating drop zones."  Unnewehr, ¶ 26. Each one of the delineated markings is an example of a particular style. Highlighting is one style and shading is another style; the style may be defined using colors, outlining, and/or text. One of ordinary skill in the art would recognize that given a number of styles to mark a drop zone, the user must define at least one drop zone marking by selecting from 
	Unnewehr discloses wherein each drop zone separately defines a type of page content. In one embodiment, "Each of the drop zones may be associated with one or more particular object types... [t]he drop zones are set to be marked only in response to source object of the appropriate type being targeted, selected, or dragged." Id. at ¶ 29. The marking includes highlighting the drop zones. Id. at ¶ 26.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Ritchy and Unnewehr before them to modify the drag and drop page builder of Ritchy to incorporate highlighting the drop area compatible with a dragged content type as taught by Unnewehr. One of ordinary skill in the art would be motivated to integrate highlighting the drop area compatible with a dragged content type into Ritchy, with a reasonable expectation of success, in order to obtain the benefit of providing an immediate visual clue to available drop zones for a particular source object. See Unnewehr, ¶ 22.
Ritchy-Unnewehr does not expressly disclose comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones; and performing on the received one of the content artifacts, by the page development tool and based upon the type of the received one of the content artifacts matching the type of the one of the plurality of style-specific drop zones, an action specified by the one of the plurality of style-specific drop zones,
	Dornback discloses comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones. Dornback discloses a method enabling execution of software code "after a user drags and drops a defined object within a webpage." The defined object "may be any combination of HTML code displayed to the user such as formatted text . . . Id. at ¶¶ 20-27. Drop zones are defined in the web page using coordinate locations. Id. at ¶¶ 28-33. Figure 5 illustrates software code that "is executed after an object is dropped in a new location within a web page." The code "determined which object was dropped and executes code that displays the object name in different color." If the object was "dropped within one or more of the defined regions, code is executed to display the name of the region(s)." Id. at ¶ 37. Accordingly, Dornback discloses a step of comparing a dropped object to the defined list of objects (e.g. defined list of object types) associated with a defined region.
	Dornback discloses performing on the received one of the content artifacts, by the page development tool and based upon the type of the received one of the content artifacts matching the type of the one of the plurality of style-specific drop zones, an action specified by the one of the plurality of style-specific drop zones. Dornback discloses code that "displays the object name in different colors" and "code executed to display the name of the region(s)" where the object was dropped. Id. The output display of an object name and dropped region is an action. The action differs based on (1) the type of the received content (e.g. text in a table, description text, copyright, big question mark, main menu link) and (2) the particular region receiving the content. Dornback illustrates using a "Select Case" statement as a programming construct for performing a specific action based on matching a type of input dropped into a region. One of ordinary skill in the art would recognize that the style-specific drop zones of Ritchy-Unnewehr could be modified to performing different actions based on matching the type of received content using a Select Case statement.


Claim 22
	Ritchy discloses the registry includes content artifacts each explicitly expressed using a definitive expression including . . . at least one parameter. Ritchy discloses that portlets are expressed as Java Server Pages referenced by XML-based metadata. Portlets define attributes, i.e. parameters. Ritchy, ¶ 25.
	Unnewehr discloses content artifacts each explicitly expressed using a definitive expression including a control type. Unnewehr discloses determining an object type with data associated with or contained in the source object. Unnewehr, ¶ 30.

Claim 26
	Unnewehr discloses wherein a style is defined for the one of the plurality of style-specific drop zones, the one of the plurality of style-specific drop zones is highlighted using the style based upon the selected content artifact having a type of page content consistent with a type of page content defined for the one of the plurality of style-specific drop zones. Unnewehr discloses methods "for automatically identifying to a user available drop zone during a drag and drop Id. at ¶ 29. The marking includes highlighting the drop zones. Id. at ¶ 26.

Claims 27-28 and 32
	Claims 27-28 and 32 recite a system configured to perform the steps of the method recited in claims 21-22 and 26. Accordingly, claims 27-28 and 32 are rejected as indicated in the rejection of claims 21-22 and 26.
	
Claims 32-34 and 38
	Claims 32-34 and 38 recite a medium storing instructions for performing the steps of the method recited in claims 21-22 and 26. Accordingly, claims 32-34 and 38 are rejected as indicated in the rejection of claims 21-22 and 26.


Claims 23, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritchy, in view of Unnewehr, further in view of Dornback, further in view of H. Runge et al., U.S. PG-Publication No. 2004/0088208 A1 (hereinafter Runge).

Claim 23
Runge discloses visual connectors are provided, by the page development tool, between the selected one of the context artifacts being dragged and each of a plurality of style-specific drop zones that corresponds to the type of the selected one of the context artifacts. Runge discloses a drag and drop functionally that "may automatically generate connector lines for interaction sequences. For instance, if a user copies and drags the action to another interaction sequence, a connector line may appear to indicate potential points for the selected object when the user moves the cursor near an interaction sequence." Runge, ¶ 63.
It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Ritchy-Unnewehr-Dornback and Runge before them to modify the drag and drop page development interface of Ritchy-Unnewehr-Dornback to incorporate the drag and drop connector lines as taught by Runge. One of ordinary skill in the art would be motivated to integrate the drag and drop connector lines into Ritchy-Unnewehr-Dornback, with a reasonable expectation of success, in order to obtain the benefit of indicating potential points for dropping a selected object. See Runge, ¶ 63.

Claim 29
	Claim 29 recites a system configured to perform the steps of the method recited in claim 23. Accordingly, claim 29 is rejected as indicated in the rejection of claim 23.

Claim 35
Claim 35 recites a medium storing instructions for performing the steps of the method recited in claim 23. Accordingly, claim 35 is rejected as indicated in the rejection of claim 23.


Allowable Subject Matter
Claims 24-25, 29-30, and 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes claims 24-25, 29-30, and 36-37 are rejected under non-statutory double patenting.



Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive.
Applicant disagrees that paragraphs [0028]-[0033] teach "Drop zones are defined in the web page using coordinate locations." Rem. 10:18-20.
The Examiner disagrees.
The cited portions recite a list of regions defined on a web page using (X, Y) coordinates:
Region0: defined as (0, 0) to (200, 200).
Region1: defined as (100, 100) to (200, 300).
Region2: defined as (200, 200) to (400, 400).
Region3: defined as (300, 300) to (500, 500).
The numbers listed are (X, Y) coordinate points. Dornback expressly discloses that "[e]ach region is defined by two sets of coordinates." The first coordinate pair (e.g. 0, 0) "define the top-left coordinate of the region." The second coordinate pair (e.g. 200, 200) "define the bottom-right coordinate of the region." These coordinate locations "are used to define a rectangle within the web page," wherein "[a]ll coordinates within the defined rectangle are included in the defined region." Dornback, ¶ 35.

Applicant argues that Dornback does not teach comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones, because there is no teaching that involves "comparing (or even identifying) a type of content artifact with a type of the style-specific drop zones." Rem. 10:22-11:4. Further, Applicant argues that Dornback does not teach a step of comparing a dropped object to a defined list of objects, because there is no teaching of a list or comparison. Id. at 11:6-11:14.
The Examiner disagrees.
Dornback discloses that "[s]pecific code can … be executed if [an] object is dropped within defined regions of the web page." Dornback, ¶¶ 9; 18. Figure 6 illustrates ASP code "to execute specific code if an object was dropped onto another object" Id. at FIG. 6. The first block of code performs a "Select Case" comparison to determine a type associated with a selected object (i.e. the object subsequently dropped):
Select Case changeobjectname
	Case objectname(0)
		Response.write "<font color=blue>Text in a Table</font>"
If the user selects an object within region zero, then the determined type of object is "Text in a Table." Likewise, if the user selects an object within region three, then the determined type of object is "Copyright." The second block of code performs a "Select Case" comparison to determine a type associated with a region wherein the object is dropped: 
Select Case droppedobjectname
	…
	Case objectname(1)
		Response.write "<font-color=blue>Description Text</font>"
If the user drops the object within region one, then the determined type of dropped region is "Description Text" and the style specific to the region is "font color=red." Likewise, if the user drops the object within region four, then the determined type of dropped region is "Main Menu Link" and the style specific to the region is "font color=black."
For example, if a user selects an object within region zero, drags the object, and drops the object within region one, then the output of the code would be:
<br><b>Object <font color=blue>Text in a Table</font> was dropped onto <font color=red Description Text</font>!!!</b>
This software code output is specific to only one possible case: when the object type "Text in a Table" is dropped onto the region type "Description Text." In order to obtain this specific output, the code performs comparison steps (e.g. "Select Case") that compare types of selected objects and compares the corresponding types of dropped regions. The "lists" referred to by Examiner in the previous Office Action are the lists of cases corresponding to each "Select Case" function (e.g. Case objectname(0), Case objectname(1), etc.).
Accordingly, Dornback discloses comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones.
Assuming, arguendo, that Dornback does not teach comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones, the limitation is still rendered obvious with the references Unnewehr, in view of Dornback.
Unnewehr discloses associating drop zone regions with object types. The regions "associated with one or more particular object types." The regions are "marked only in response Id. at ¶ 26.
Dornback discloses that "[s]pecific code can … be executed if [an] object is dropped within defined regions of the web page." Dornback, ¶¶ 9; 18. Each region can be associated to generate output of a specific color (i.e. specific style). Id. at ¶ 37 ("code that displays the object name in different colors"); FIGS. 5-6 (illustrating example code wherein each region is defined to generate output in a specific color).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the specific code associated with a region (as taught by Dornback) to incorporate the code that marks a region only if the appropriate type of content is dragged (as taught by Unnewehr). Further, it would have been obvious to a person having ordinary skill in the art to modify the marking output using color highlights (as taught by Unnewehr) to incorporate colors defined specifically for each region (as taught by Dornback). This combination would result in a region being highlighted in a specific defined color when the appropriate type of object is dragged to the region. One of ordinary skill in the art would be motivated to combine these teachings with a reasonable expectation of success, in order to generate an intuitive user interface that relies on known user color associations with specific object types (e.g. blue for MICROSOFT WORD documents, green for MICROSOFT EXCEL documents, red for ADOBE ACROBAT documents, etc.).
Accordingly, the cited prior art at least suggests comparing a type of a selected one of the content artifacts to a type of one of the style-specific drop zones.

	The Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the action performed on the content artifact has a specific style) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims recite "performing on the received one of the content artifacts … an action specified by the one of the plurality of style-specific drop zones." There is no recited requirement that the action itself pertains to applying some style to the content artifact. The action is merely specified by a drop zone, wherein the drop zone has a specific style.
Unnewehr discloses associating drop zone regions with object types. The regions "associated with one or more particular object types." The regions are "marked only in response to [a] source object of the appropriate type being targeted, selected, or dragged." Unnewehr, ¶ 29.  The action performed on the source object (i.e. content artifact) is the determination of whether it is an appropriate type. Specifically, Unnewehr discloses that "[a]n operation is then performed on the source object and the destination, e.g. relating, associating, or attaching the source object to the destination." Id. at ¶ 28.
Accordingly, the cited prior art teaches the limitations recited in the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 7, 2021